(Por la Corte, a propuesta del Juez Asociado Sr. Travieso.)
POR cuanto, los casos del epígrafe fueron vistos conjuntamente ante esta Corte, por estar seguidos contra los mismos demandados y referirse a las mismas cuestiones de hecho y de derecho, sin asis-tencia de las partes;
Por cuanto, el único error que se imputa a la Corte sentencia-dora en cada uno de dichos casos, es el de no haber impuesto a los demandantes el pago de las costas del litigio;
Por cuanto, la corte sentenciadora tiene facultad discrecional para imponer o no las costas a la parte perdidosa; y del examen que hemos hecho de los autos no aparece que la corte inferior haya abu-sado de su discreción al negarse a conceder las costas a los deman-dados apelantes;
Por lo tanto, se confirman las sentencias dictadas por la Corte de Distrito de San Juan en los casos núms. 14,867 y 14,869 en mayo 16, 1935.